IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEWART KRAMER AND VALERIE        : No. 113 MAL 2022
CONICELLO                         :
                                  :
                                  : Petition for Allowance of Appeal
           v.                     : from the Order of the Superior Court
                                  :
                                  :
NATIONWIDE PROPERTY AND           :
CASUALTY INSURANCE CO. AND LAURIE :
CRUZ, ADMINISTRATOR FOR THE       :
ESTATE OF MICHAEL T. MURPHY, JR., :
DECEASED, AND ADAM KRAMER         :
                                  :
                                  :
PETITION OF: NATIONWIDE PROPERTY  :
AND CASUALTY INSURANCE COMPANY    :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the following issue:

             Did the Superior Court incorrectly rule that emotional distress
             damages are covered under an insurance policy providing
             liability coverage only for “bodily injury,” even when the policy
             itself excludes emotional distress from the definition of bodily
             injury?